
	

113 S618 IS: Pacific Islands Parks Act of 2013
U.S. Senate
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 618
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2013
			Mr. Schatz introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of the Interior to conduct
		  certain special resource studies.
	
	
		1.Short titleThis Act may be cited as the
			 Pacific Islands Parks Act of
			 2013.
		2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of the Interior.
		3.Special resource
			 studies
			(a)Study
				(1)In
			 generalThe Secretary shall conduct a special resource study of
			 each of the following sites:
					(A)The Ka‘u Coast on
			 the island of Hawaii, Hawaii.
					(B)The northern
			 coast of Maui, Hawaii.
					(C)The southeastern
			 coast of Kauai, Hawaii.
					(D)Historic sites on
			 Midway Atoll.
					(E)On request of the
			 Governor of the Commonwealth of the Northern Mariana Islands, the island of
			 Rota in the Commonwealth of the Northern Mariana Islands.
					(2)ContentsIn
			 conducting each study required under paragraph (1), the Secretary shall—
					(A)evaluate the
			 national significance of the site and the area surrounding the site;
					(B)determine the
			 suitability and feasibility of designating the site as a unit of the National
			 Park System;
					(C)consider other
			 alternatives for preservation, protection, and interpretation of the site by
			 Federal, State, or local governmental entities or private and nonprofit
			 organizations;
					(D)consult with any
			 interested Federal, State, or local governmental entities, private and
			 nonprofit organizations, or individuals; and
					(E)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives considered under the
			 study.
					(b)Updates
				(1)In
			 generalThe Secretary shall update the study authorized by
			 section 326(b)(3)(N) of the National Park Service Studies Act of 1999 (as
			 enacted in title III of Appendix C of Public Law 106–113; 113 Stat. 1501A–195)
			 relating to World War II sites in the Republic of Palau.
				(2)ContentsIn
			 updating the study described in paragraph (1), the Secretary shall—
					(A)determine whether
			 conditions have changed to justify designating the site as a unit of the
			 National Park System;
					(B)consider other
			 alternatives for preservation, protection, and interpretation of the site by
			 Federal, State, or local governmental entities or private and nonprofit
			 organizations;
					(C)consult with any
			 interested Federal, State, or local governmental entities, private and
			 nonprofit organizations, or individuals; and
					(D)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives considered under the
			 study.
					(c)Applicable
			 lawThe studies and updates to the study required under this
			 section shall be conducted in accordance with section 8 of the National Park
			 System General Authorities Act (16 U.S.C. 1a–5).
			(d)ReportNot
			 later than 3 years after the date on which funds are first made available for
			 the studies and updates to the study under this Act, the Secretary shall submit
			 to the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report that
			 describes—
				(1)the results of
			 each study and updates to the study; and
				(2)any conclusions
			 and recommendations of the Secretary based on the results described in
			 paragraph (1).
				4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as are
			 necessary.
		
